 



WARRANT EXCHANGE AGREEMENT

 

This WARRANT EXCHANGE AGREEMENT, dated as of May 21, 2018 (this “Agreement”),
between HopTo Inc., a Delaware corporation (the “Company”), and the other
persons whose names appear on the signature pages attached hereto (each a
“Holder”), and collectively, the “Holders”)

 

RECITALS

 

WHEREAS, each Holder owns the warrants set forth opposite its name on Schedule I
attached hereto (the “Existing Warrants”) to purchase shares of Common Stock,
$0.0001 par value (“Common Stock”), of the Company issued pursuant to the
Exercise Agreement, dated as of June 17, 2013, and Purchase Agreement, dated as
of January 7, 2014, by and between the Company and each Holder, as applicable;

 

WHEREAS, the Company and each Holder, as applicable, entered into Registration
Rights Agreements dated June 14, 2013 and January 7, 2014 (the “Existing
Registration Rights Agreements”) whereby the Company agreed to pay the Holders
liquidated damages (as described in the Existing Registration Rights Agreements)
if sales of the shares of Common Stock underlying the Existing Warrants cannot
made pursuant to a Registration Statement;

 

WHEREAS, the Company and each Holder desire to exchange (the “Exchange”) all of
the Existing Warrants for new warrants (the “New Warrants”) entitling the Holder
to purchase the number of shares of Common Stock set forth opposite its name on
Schedule I (the “Warrant Shares” and together with the New Warrants, the
“Securities”);

 

WHEREAS, to effect the Exchange, each Holder will surrender the Existing
Warrants in exchange for New Warrants in a manner expected to be exempt from
registration under United States securities laws pursuant to Section 3(a)(9) of
the Securities Act of 1933, as amended (the “1933 Act”); and

 

WHEREAS, in connection with the Exchange, the Holders will agree to the full
release and termination of claims for damages arising from the Existing
Registration Rights Agreements;

 



AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company and each
Holder, severally, and not jointly, hereby agree as follows:

 

1. Exchange Terms. Subject to the terms and conditions hereof the Company and
each Holder, severally and not jointly, agree as follows:

 

(a) Exchange. On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, at
the Closing (as defined below), (i) each Holder shall cause to be validly and
irrevocably surrendered for exchange and cancellation the Existing Warrants held
by such Holder and (ii) the Company shall cause the New Warrants as set forth on
Schedule I to be duly issued, executed, and delivered by the Company in
substantially the form attached hereto as Exhibit A.

 

(b) Consideration. In exchange for each Existing Warrant properly exchanged,
each Holder will receive the New Warrants as set forth on Schedule I.

 

(c) Registration Rights Agreement. The Company and each Holder shall, at the
Closing, enter into a registration rights agreement in substantially in the form
of Exhibit B hereto (the “Registration Rights Agreement,” and together with the
New Warrants and this Agreement, the “Transaction Documents”).

 



1

 



 

(d) Legal Opinion. The Company shall procure a legal opinion from Manatt, Phelps
& Phillips, LLP or other counsel of its choice (the “Legal Opinion”) to be
delivered to, and only to, the Company’s stock transfer agent, and only for its
reliance, to remove the 1933 Act restrictive legend on all Common Shares
currently held at Closing by the Holders as set forth on Schedule II (the
“Current Stock”), provided, however, that each Holder shall provide a
certificate in the form and substance previously provided to such Holder
(collectively, the “Holder Certificate”) and such other factual confirmations as
may reasonably be requested. Promptly following July 28, 2018, the Company
agrees to procure a second legal opinion for any Current Stock purchased by a
Holder from the Company pursuant to the Purchase Agreement dated as of July 24,
2015 and issued on July 28, 2015, provided, however, that each Holder shall
provide a new Holder Certificate dated as of a date not earlier than July 28,
2019. If a Holder revokes or in any way disavows any part of its Holder
Certificate or the Company’s counsel reasonably determines (whether due to
change in law, policy or market practice) that the Holder Certificate is
materially inaccurate or that it no longer provides an adequate legal basis for
the Legal Opinion, the Company will so notify the Holder, who will then promptly
submit the Current Stock to the Company’s transfer agent for re-imposition of
the 1933 Act restrictive legend.

 

(e) Closing. The closing of the Exchange (the “Closing”) shall take place at the
offices of Manatt, Phelps & Phillips, LLP, 11355 West Olympic Boulevard, Los
Angeles, California 90064 within three business days of the execution and
delivery of this Agreement by each of the parties hereto, provided that all of
the conditions set forth in Section 4 have been satisfied or waived, or at such
time and place as the parties hereto shall agree.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Holder that:

 

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder and has taken all corporate action necessary therefor. Each
Transaction Document to which the Company is a party has been (or upon the
execution and delivery thereof by the Company will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c) Issuance of Shares. The Warrant Shares have been duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. The Company has reserved from its duly authorized capital stock a
number of Common Shares for issuance of the Warrant Shares.

 



2

 



 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound, or (iii) subject to the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound; except in the case of each
of clauses (ii) and (iii), such as could not have and would not reasonably be
expected to result in a Material Adverse Effect. Holder agrees that, to the
extent Holder is a party to any agreement with the Company as to which a consent
would be needed to make the representations in this Section 2 true, Holder is
deemed to have given such consent.

 

(e) No Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby,
except for any such fee or commission paid solely by the Company.

 

(f) No Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(g) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution of,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings with the Commission of the registration statement and the Form 8-K
related to this Agreement and (ii) the notice and/or application(s) to each
applicable trading market for the issuance and sale of the Securities
(collectively, the “Required Approvals”). Subject to the accuracy of the
representations and warranties of each Holder set forth in Section 2 hereof, the
Company has taken all action necessary to exempt (i) the issuance and sale of
the Securities, (ii) the issuance of the New Warrants upon due exercise of the
New Warrants, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Certificate of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Holders as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Holders or the exercise of any
right granted to the Holders pursuant to this Agreement or the other Transaction
Documents.

 

(h) OTCBB Compliance. The Common Stock is registered pursuant to Section 12(g)
of the Securities Exchange Act of 1934 and is quoted on The OTC Bulletin Board
quotation service (the “OTCBB”), and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or removal from quotation of the Common Stock from
the OTCBB, nor has the Company received any notification that the SEC, the OTCBB
or FINRA is contemplating terminating such registration or quotation.

 



3

 



 

3. Representations and Warranties of the Holder. Each Holder represents and
warrants to, and agrees with the Company that:

 

(a) Investment Purpose. The Securities to be acquired by such Holder are being
acquired for investment for such Holder’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and such Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act. Such Holder does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities in violation of the 1933 Act. Such Holder has not been formed for the
specific purpose of acquiring the Securities.

 

(b) Accredited Investor Status. Such Holder is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D promulgated under the 1933 Act
(an “Accredited Investor”). Such Holder is not a “bad actor” as defined in Rule
506(d).

 

(c) Information. Such Holder and its advisors, if any, have been furnished with
all materials relating to the business, financial condition, results of
operations, management and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by such Holder or
its advisors, and considered all factors such Holder deems material in deciding
on the advisability of investing the Securities. Such Holder and its advisors,
if any, have been afforded the opportunity to ask questions of the Company.
Notwithstanding the foregoing representations, neither such inquiries nor any
other due diligence investigation conducted by Holder or any of its advisors or
representatives shall modify, amend or affect Holder’s right to rely on the
Company’s representations and warranties contained in Section 2 above.

 

(d) Authorization; Enforcement. Each Transaction Document to which such Holder
is a party: (i) has been duly and validly authorized by such Holder, (ii) has
been duly executed and delivered by or on behalf of such Holder, and (iii) will
constitute, upon execution and delivery by such Holder thereof and the Company,
the valid and binding agreements of such Holder enforceable in accordance with
their terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.

 

(e) Residency. If such Holder is an individual, then such Holder resides in the
state or province identified in the address of such Holder set forth on the
signature pages hereto. If such Holder is a partnership, corporation, limited
liability company or other entity, then the office or offices of such Holder in
which its principal place of business is identified in the address or addresses
of such Holder set forth on the signature pages hereto and such entity is duly
organized and in good standing under the laws of the jurisdiction of its
formation.

 

4. Conditions to Closing.

 

(a) Conditions to the Obligations of the Company. The obligations of the Company
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

 

(i) Representations and Warranties. The representations and warranties of the
Holder set forth in this Agreement that are qualified as to materiality shall be
true and correct in all respects, and those that are not so qualified shall be
true and correct in all material respects, on and as of the date hereof and on
and as of the Closing as though made on and as of the Closing, other than for
such failures to be true and correct, that individually and in the aggregate,
would not reasonably be expected to have a material adverse effect on the
Holder’s ability to perform its obligations under this Agreement.

 

(ii) Performance of Agreements. The Holder shall have performed and complied in
all material respects with each agreement and obligation required by this
Agreement to be performed or complied with by the Holder on or prior to the
Closing.

 

(iii) Closing Deliveries. The Holder shall have made the deliveries required to
be made by it under Section 1.

 



4

 



 

(b) Conditions to the Obligations of the Holder. The obligations of the Holder
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

 

(i) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement that are qualified as to materiality shall
be true and correct in all respects, and those that are not so qualified shall
be true and correct in all material respects, on and as of the date hereof and
on and as of the Closing as though made on and as of the Closing, other than for
such failures to be true and correct, that individually and in the aggregate,
would not reasonably be expected to have a material adverse effect on the
Company’s ability to perform its obligations under this Agreement.

 

(ii) Performance of Agreements. The Company shall have performed and complied in
all material respects with each agreement and obligation required by this
Agreement to be performed or complied with by the Company on or prior to the
Closing.

 

(iii) Closing Deliveries. The Company shall have made the deliveries or
registrations, as applicable, required to be made by it under Section 1.

 

5. Release. Upon Closing, such Holder, on behalf of itself and its agents,
employees, officers, directors, partners, controlling persons and affiliates and
their successors and assigns (collectively, “Releasor”), to the maximum extent
permitted by law, hereby FOREVER RELEASES AND DISCHARGES the Company and its
shareholders, officers, directors, agents, employees, controlling persons and
affiliates (collectively, the “Releasees”) from any and all claims, demands,
damages, debts, liabilities, obligations, costs, expenses (including attorneys’
and accountants’ fees and expenses), actions and causes of any nature whatsoever
arising from, connected with, and/or relating to the Existing Registration
Rights Agreements and any and all actual or alleged Registration Defaults
occurring or existing on or prior to the execution of this Agreement, including
without limitation, all damages (including liquidated damages, consequential
damages, and/or lost profits) that are due or could be alleged to be due in
connection with any Registration Defaults under or in connection with the
Existing Registration Rights Agreements or under any other similar agreements
providing for registration of Holder’s securities by the Company (the “Released
Matters”). For avoidance of doubt, and without limitation, the Released Matters
includes the liability shown on the Company’s financial statements and/or notes
filed with its Annual Report on Form 10-K for the year ended December 31, 2017,
in connection with alleged Registration Defaults, which liability is, insofar as
it relates to any securities of the Company owned by Releasor, hereby fully
released by Releasor. The foregoing release includes claims of which are accrued
or unaccrued, liquidated or unliquidated, and also includes all claims that
Releasor is presently unaware of or which the Releasor does not presently
suspect to exist, which, if known by the Releasor, would materially affect the
release provided in this section of the Holder’s decision to enter into the
transactions set forth herein. For all claims, regardless of legal theory, and
whether based in contract, tort, securities, or other law, the Releasor, to the
extent applicable, specifically waives California Civil Code Section 1542 and
statutes substantially similar in substance thereto, which provides as follows:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



In this connection and to the extent permitted by law, the Releasor hereby
agrees, realizes and acknowledges that factual matters now unknown to the
Releasor may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown, unanticipated and unsuspected, and the Releasor further
agrees that the waivers and releases herein have been negotiated and agreed upon
in light of that realization and that the Releasor nevertheless hereby intends
to release, discharge and acquit the Releasees from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses.

 



5

 



 

It is the intention of the Releasor and Releasees in executing this Agreement
with the releases set forth in this Section 5, and in receiving New Warrants
under this Agreement, that the releases contained in this Section 5 shall be
effective as a full and final general release of and from all Released Matters
and the final resolution by such Releasor and Releasees of all Released Matters.
For the avoidance of doubt, the release set forth in this Section 5 is
irrevocable and unconditional, regardless of whether the Company may later
breach this Agreement.

 

“Registration Defaults” means any failures by or on behalf of the Company to
file registration statements, obtain or maintain the effectiveness of
registration statements, or to keep registration statements up to date, usable
or available, or allowing any registration statements to lapse for any reason.
Registration Defaults also include any other failure, action or default which,
under the applicable agreement, by its terms gives rise to liquidated damages.
For purposes of this definition, registration statements shall be read broadly
and includes all prospectuses included therein and all amendments or supplements
related to either such registration statement or prospectus, and also includes
all documents that needed to be incorporated in such registration statements or
prospectus by reference.

 

6. Termination of Liquidated Damages Covenants. The Holders agree that any and
all covenants made by the Company to or for the benefit of Holder which provide
for the payment of any liquidated damages (or damages that are stated in a
specific amount or by a specific formula) and that are contained in the Existing
Registration Rights Agreements (or in any other similar agreements between the
Holder and the Company) are hereby irrevocably terminated without any liability
to the Company and shall have no force or effect. For avoidance of doubt, a
breach that, prior to the effectiveness of this Section 6, would have given rise
to liquidated damages shall hereafter give rise to such remedy, if any, as the
law of contracts would require where there is no agreement as to liquidated
damages arising from such breach.

 

7. Survival. The representations, warranties, covenants and agreements of
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement until the third anniversary hereof.

 

8. General

 

(a) Entire Agreement. This Agreement contains all of the agreements, covenants,
terms, conditions and representations and warranties agreed upon by the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations, correspondence, undertakings,
representations, warranties and communications of any kind between the parties
and their representatives, whether oral or written, respecting such subject
matter.

 

(b) Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective legal
representatives, successors and assigns; provided, that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each other party hereto.

 

(c) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflicts of laws.

 

(d) Counterparts; Effectiveness. This Agreement may be executed and delivered
(including by electronic or facsimile transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(e) Severability. If a court of competent jurisdiction rules that any provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
of law or public policy, the parties agree that this Agreement shall be
considered severable and divisible, and a reviewing court shall have the
authority to amend or “blue pencil” this Agreement so as to make it fully valid
and enforceable.

 



6

 



 

(f) Expenses. All fees and expenses incurred in connection with the transactions
contemplated hereby shall be the responsibility of the respective party
incurring such fees and expenses.

 

(g) Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be made by (a) United States registered
or certified mail (return receipt requested), postage prepaid, in an envelope
properly sealed, (b) a facsimile transmission where written acknowledgment of
receipt of such transmission is received and a copy of the transmission is
mailed with postage prepaid or (c) a nationally recognized overnight delivery
service, in each case as follows:

 

 

If to Company:

hopTo Inc.
6 Loudon Road, Suite 200
Concord, New Hampshire 03301

 

with a copy (which shall not constitute notice) to:

Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, California 90064
Attention: Ben Orlanski, Esq.



 

If to Holder:

To the address under the Holder’s name on Schedule I hereto

 

(h) Remedies; Limitations.

 

(i) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of damages, the Company, on the one hand, and the
Holder, on the other hand, will be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement. The parties agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

(ii) Notwithstanding anything to the contrary herein, in any action, suit, claim
or other proceeding hereunder or otherwise in connection with the transactions
contemplated hereby, whether pursuant to claims under contract, tort,
indemnification or any other theory, no party shall seek or be entitled to, and
each party hereby knowingly and expressly disclaims the right to assert or
receive, damages other than direct damages. In furtherance of the foregoing, the
parties expressly disclaim, and shall not be entitled to recover, any indirect,
incidental, special, exemplary, punitive or consequential damages or any damages
measured by or based on diminution of value, lost profits, a multiple of
earnings and/or future value of the New Warrants.

 

* * * * *

 

7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  COMPANY       hopTo Inc., a Delaware corporation         By:   Name:
Jean-Louis Casabonne   Its: Interim Chief Executive Officer

 

[Signatures Continue on Following Pages]

 



 

 

 

  HOLDERS         Special Situations Technology Fund LP         By:     Name:
Adam Stettner   Title: Managing Partner         Special Situations Technology
Fund II LP         By:     Name: Adam Stettner   Title: Managing Partner        
        David R. Wilmerding III         Jon C. Baker Family LLC         By:    
Name: Jon C. Baker   Title:           JMI Holdings LLC (2011 Family Series)    
    By:     Name: Charles E. Noell   Title: Managing Member         London
Family Trust         By:     Name: Robert S. London   Title: Trustee            
    Neil Goldman         Wall Street Capital Partners, L.P         By:     Name:
Jeffrey Kone   Title: Managing Member

 

(Signature Page to Exchange Agreement)

 

   

 

 

SCHEDULE I

 

Exchange

 

Holder  Amount of
Existing
Warrants to be
Exchanged   Amount of New
Warrants to be
Issued   Amount of Shares of
Common Stock
Issuable upon
exercise of New
Warrants  Special Situations Technology Fund LP
   12,667    21,208    21,208  Special Situations Technology Fund II LP
   79,000    132,269    132,269  David R. Wilmerding, III
   100,000    116,274    116,274  Jon C. Baker Family, LLC   83,333    116,845  
 116,845  JMI Holdings, LLC   111,111    94,739    94,739  London Family Trust 
 25,000    48,896    48,896  Neal Goldman   127,776    30,466    30,466  Wall
Street Capital Partners, L.P.   26,667    3,859    3,859 

 

   

 

 

SCHEDULE II

 

Current Stock

 

Holder

 

Aggregate
Number Existing
Shares To Be
Delegended

  

Shares To Be
Delegended Upon
Execution Of
Agreement

  

Shares To Be
Delegended
July 28, 2018

  Special Situations Technology Fund LP   130,426    47,859    82,567  Special
Situations Technology Fund II LP   628,754    298,476    330,278  David R.
Wilmerding, III   390,000    166,667    223,333  Jon C. Baker Family, LLC 
 393,733    166,667    227,066  JMI Holdings, LLC   841,493    222,222  
 619,271  London Family Trust   0    0    0  Neal Goldman IRA Rollover 
 33,333    33,333    0  Wall Street Capital Partners, L.P.   0    0    0 

 

   

 

 

EXHIBIT A

 

Form of Warrant

 

   

 

 

EXHIBIT B

 

Registration Rights Agreement

 



   

 



 

